The following opinion was filed on a motion for a rehearing:
LyoN, J".
A motion for a rehearing of the cause has been made on behalf of the appellants, based upon a doubt of their counsel as to whether the opinion leaves the question of the validity of the act of 1862 open for future adjudication.
In denying the motion it is only necessary to say that the *193opinion, and the judgment of reversal to he entered pursuant thereto, do not determine that question, but the same is open for argument and adjudication whenever it arises in this court.
By the Court. — Motion denied, with twenty-five dollars costs.